DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed by applicant on 11/24/2021. This action is made FINAL.

Double Patenting
Double patenting rejections have been withdrawn in response to the terminal disclaimer filed by applicant on 11/24/2021.

Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive. 
Applicant argues that “Nevertheless, it is respectfully submitted that LEE does not teach or suggest the lower electrode of the transistor which overlaps with the gate electrode when viewed in a plan view with the channel interposed between the gate electrode. No lower electrode of the transistor which overlaps with the gate electrode with the channel interposed between the gate electrode and the lower electrode is disclosed in FIG. 5 and related portions of the specification. According to FIG. 5 and related portions of the specification, there exists only one electrode (G1) which overlaps with the channel (A1).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (Publication number: US 2016/0372497) in view of Kim et al (Publication number: US 2007/0296333).

Consider Claim 1, Lee et al show an organic light emitting display device (see figure 5), comprising: 
(a) A substrate comprising a display area and a non-display area (figures 4 and 5; paragraphs 98 and 99); (The TFT substrate for display device includes a first TFT T1 and a second TFT T2 that are disposed on a substrate SUB).
(b) A 5light emitting diode disposed on the substrate and overlapped with the display area (figures 4 and 5; paragraphs 61 and 97); (The pixel electrode PXL is connected to the first source electrode through a contact hole. The pixel electrode PXL becomes a pixel electrode of a liquid crystal display, or becomes an anode electrode or a cathode electrode of an OLED).
(c) A transistor comprising a gate electrode, and a lower electrode; and a voltage line disposed on the non-display area (see figures 4 and 5; paragraphs 98-101); (The TFT substrate for display device according to the third embodiment of the present disclosure includes a first TFT T1 and a second TFT T2 that are disposed on a substrate SUB, and first to fourth storage capacitors C1 to C4. The first TFT T1 and the second TFT T2 may be separated from each other at a predetermined distance).
(d) Wherein the lower electrode of the transistor overlaps with the gate electrode when 10viewed in a plan view with the channel interposed between the gate electrode and the (figure 5; paragraphs 105-107); (A first gate electrode G1 and a first dummy gate electrode GC1 are formed on the first gate insulating layer GI1 The first gate electrode G1 is formed in the first area TA1, and the first dummy gate electrode GC1 is formed in the storage capacitor area STGA. A metal material is formed on the first gate insulating layer GI1 and is patterned to form the first gate electrode G1 and the first dummy gate electrode GC1. The first gate electrode G1 is disposed to overlap the channel region A1 among the first semiconductor layers A1, SA1, and DA1, and the first dummy gate electrode GC1 is separated from the first gate electrode G1).  
(e) The driving voltage is provided to the lower electrode thorough the voltage line, and 15wherein a voltage level of the driving voltage is corresponding to a high voltage of a scan signal (figures 7 and 8; paragraphs 30 and 31); (In the display area, a plurality of pixel areas are arranged in a matrix in which display elements are disposed. In the non-display area surrounding the display area, driving elements for driving the display elements of the pixel area are disposed). 
However, Lee et al does not specifically show a channel overlapped with the gate electrode when viewed in a plan view.
In related art, Kim et al shows a channel overlapped with the gate electrode when viewed in a plan view (figure 6; paragraphs 59, 60, and 62); (The semiconductor layer 215 includes the active portion 215a at a center portion of the semiconductor layer 215, and source and drain contact portions 215b and 215c at both sides of the semiconductor layer 215. The active portion 215a is a channel of the semiconductor layer 215. The semiconductor layer 215 may be made of poly-crystalline silicon).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Kim et al into the teaching of Lee et al in order to include an active portion  at a center portion of the semiconductor (see Kim et al; paragraphs 62 and 63).

Consider Claim 10, Lee et al show an organic light emitting display device (see figure 5), comprising:
(a) A substrate comprising a display area and a non-display area (figures 4 and 5; paragraphs 98 and 99); (The TFT substrate for display device includes a first TFT T1 and a second TFT T2 that are disposed on a substrate SUB).
(b) 20A pixel disposed on the substrate (see paragraphs 60 and 61); (A pixel electrode PXL and a dummy pixel electrode GP are formed on the planarization layer PAC. A transparent electrode material, for example, indium tin oxide (ITO) is formed on the passivation layer PAS and is patterned to separately form the pixel electrode PXL in the first and second areas TA1 and TA2 and the dummy pixel electrode GP in the storage capacitor area STGA).
(c) A scan line extending in a first direction and connected to the pixel; and a data line extending in a second direction crossing the first direction and connected to the pixel (figure 8; paragraphs 138 and 139); (The gate driver IC 300 outputs a scan signal to gate line GL synchronized with the data voltage for sequentially selecting a pixel line to which the data voltage is applied).
(figures 4 and 5; paragraphs 61 and 97); (The pixel electrode PXL is connected to the first source electrode through a contact hole. The pixel electrode PXL becomes a pixel electrode of a liquid crystal display, or becomes an anode electrode or a cathode electrode of an OLED).
(e) Wherein the lower electrode of the transistor overlaps with the gate electrode when 10viewed in a plan view with the channel interposed between the gate electrode and the lower electrode, and the lower electrode is electrically connected to the scan line, and wherein the lower electrode receives a scan signal transmitted to the scan line (figure 5; paragraphs 105-107); (A first gate electrode G1 and a first dummy gate electrode GC1 are formed on the first gate insulating layer GI1 The first gate electrode G1 is formed in the first area TA1, and the first dummy gate electrode GC1 is formed in the storage capacitor area STGA. A metal material is formed on the first gate insulating layer GI1 and is patterned to form the first gate electrode G1 and the first dummy gate electrode GC1. The first gate electrode G1 is disposed to overlap the channel region A1 among the first semiconductor layers A1, SA1, and DA1, and the first dummy gate electrode GC1 is separated from the first gate electrode G1).   
However, Lee et al does not specifically show a channel overlapped with the gate electrode when viewed in a plan view.
In related art, Kim et al shows a channel overlapped with the gate electrode when viewed in a plan view (figure 6; paragraphs 59, 60, and 62); (The semiconductor layer 215 includes the active portion 215a at a center portion of the semiconductor layer 215, and source and drain contact portions 215b and 215c at both sides of the semiconductor layer 215. The active portion 215a is a channel of the semiconductor layer 215. The semiconductor layer 215 may be made of poly-crystalline silicon).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Kim et al into the teaching of Lee et al in order to include an active portion  at a center portion of the semiconductor (see Kim et al; paragraphs 62 and 63).

Consider Claim 2, Lee et al shows that the lower electrode is disposed between the substrate and an active pattern comprising the channel of 15the transistor (figures 3; paragraphs 62 and 63); (The TFT substrate for a display device includes a first TFT T1 and a second TFT T2, that are disposed on a substrate SUB, and first to fourth storage capacitors C1 to C4. The first TFT T1 and the second TFT T2 may be separated from each other at a predetermined distance).

Consider Claims 3 and 4, Lee et al shows a scan line extending in a first direction, wherein the gate electrode of the transistor is electrically connected to the scan line, and a data line extending in a second direction different from the first direction, wherein the channel of the transistor is electrically connected to the data line (figure 8; paragraphs 138 and 139); (The gate driver IC 300 outputs a scan signal to gate line GL synchronized with the data voltage for sequentially selecting a pixel line to which the data voltage is applied).

Consider Claim 5, Lee et al shows that the voltage 41line extending in the second direction in the non-display area (figure 5; paragraphs 105-107); (A first gate electrode G1 and a first dummy gate electrode GC1 are formed on the first gate insulating layer GI1 The first gate electrode G1 is formed in the first area TA1, and the first dummy gate electrode GC1 is formed in the storage capacitor area STGA. A metal material is formed on the first gate insulating layer GI1 and is patterned to form the first gate electrode G1 and the first dummy gate electrode GC1. The first gate electrode G1 is disposed to overlap the channel region A1 among the first semiconductor layers A1, SA1, and DA1, and the first dummy gate electrode GC1 is separated from the first gate electrode G1).

Consider Claims 6 and 7, Lee et al shows a driving voltage line electrically connected to the voltage line, wherein the driving voltage line extending in a first direction in the display area (figures 7 and 8; paragraphs 30 and 31); (In the display area, a plurality of pixel areas are arranged in a matrix in which display elements are disposed. In the non-display area surrounding the display area, driving elements for driving the display elements of the pixel area are disposed).

Consider Claim 8, Lee et al shows the driving 10voltage line electrically connected to the voltage line through a contact hole, wherein the contact hole disposed on the non-display area (paragraphs 54 and 55); (The first source electrode S1 is connected to the source region SA1 of the first semiconductor layers A1, SA1, and DA1 through a contact hole, and the first drain electrode D1 is connected to the drain region DA1 of the first semiconductor layers A1, SA1, and DA1 through a contact hole. The first source and drain electrodes S1 and D1 become source and drain electrodes of the first TFT T1).


Consider Claim 11, Lee in view of Kim do not specifically show that the scan line transmits a scan signal which swings between a high voltage and a low voltage.  
However, the USPTO takes official notice that it is well known and expected in the art that the scan line transmits a scan signal which swings between a high voltage and a low voltage in order to drive the display elements (see Lee et al; paragraphs 134 and 135).

Consider Claim13, Lee et al shows that the lower 10electrode receives a scan signal transmitted to the scan line, and a voltage line disposed on the non-display area (figure 5; paragraphs 105-107); (A first gate electrode G1 and a first dummy gate electrode GC1 are formed on the first gate insulating layer GI1 The first gate electrode G1 is formed in the first area TA1, and the first dummy gate electrode GC1 is formed in the storage capacitor area STGA. A metal material is formed on the first gate insulating layer GI1 and is patterned to form the first gate electrode G1 and the first dummy gate electrode GC1. The first gate electrode G1 is disposed to overlap the channel region A1 among the first semiconductor layers A1, SA1, and DA1, and the first dummy gate electrode GC1 is separated from the first gate electrode G1).   

Consider Claim 14, Lee et al show that15Consider  the voltage line electrically connected to the lower electrode through a contact hole, and wherein the contact hole disposed on the non-display area (paragraphs 54 and 55); (The first source electrode S1 is connected to the source region SA1 of the first semiconductor layers A1, SA1, and DA1 through a contact hole, and the first drain electrode D1 is connected to the drain region DA1 of the first semiconductor layers A1, SA1, and DA1 through a contact hole. The first source and drain electrodes S1 and D1 become source and drain electrodes of the first TFT T1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        02/26/2022